NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

         RONALD LOUIS CHAPMAN, SR.,
              Claimant-Appellant

                           v.

    ROBERT A. MCDONALD, SECRETARY OF
           VETERANS AFFAIRS,
              Respondent-Appellee
            ______________________

                      2016-1231
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-2045, Judge Alan G. Lance Sr.
                ______________________

              Decided: October 13, 2016
               ______________________

   RONALD LOUIS CHAPMAN, SR., Zachary, LA, pro se.

    MOLLIE LENORE FINNAN, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. Also
represented by CLAUDIA BURKE, ROBERT E. KIRSCHMAN,
JR., BENJAMIN C. MIZER; BRIAN D. GRIFFIN, JONATHAN
KRISCH, Office of General Counsel, United States De-
partment of Veterans Affairs, Washington, DC.
                ______________________
2                                    CHAPMAN   v. MCDONALD




    Before NEWMAN, LOURIE, and DYK, Circuit Judges.
NEWMAN, Circuit Judge.
    Ronald Louis Chapman, Sr., pro se, appeals a judg-
ment of the Court of Appeals for Veterans Claims (“Veter-
ans Court”) affirming a decision of the Board of Veterans
Appeals (“Board”) denying Mr. Chapman a retroactive
disability rating in excess of 50% for his service-connected
psychiatric disorder for the record between June 18, 2005
and April 23, 2012. 1 On review of the premises and the
record, we conclude that the decision must be affirmed.
                       BACKGROUND
    Mr. Chapman served on active duty in the United
States Army from June 1980 until February 1981. On
June 18, 2005, Mr. Chapman filed a claim for service-
connected disability benefits with the Department of
Veterans Affairs (“VA”) for major depression and anxiety
disorder, stemming from an in-service musculoskeletal
injury. In February 2008, the VA granted service connec-
tion for this disorder and assigned a 30% disability rating
effective June 18, 2005. Subsequent decisions increased
his disability rating to 50%, effective June 18, 2005. The
rating was increased to 100%, effective April 23, 2012.
    A 50% rating for psychiatric disorders is assigned to
veterans who demonstrate the following symptoms:
    Occupational and social impairment with reduced
    reliability and productivity due to such symptoms
    as: flattened affect; circumstantial, circumlocuto-
    ry, or stereotyped speech; panic attacks more than
    once a week; difficulty in understanding complex
    commands; impairment of short- and long-term


    1   Chapman v. McDonald, No. 2014-2045 (Vet. App.
July 15, 2015).
CHAPMAN   v. MCDONALD                                     3



   memory (e.g., retention of only highly learned ma-
   terial, forgetting to complete tasks); impaired
   judgment; impaired abstract thinking; disturb-
   ances of motivation and mood; difficulty in estab-
   lishing and maintaining effective work and social
   relationships.
38 C.F.R. § 4.130.
    Mr. Chapman, then represented by counsel, appealed
the RO’s rating decision to the Board, seeking a disability
rating of 70% for the period from June 18, 2005 to April
23, 2012. A 70% rating is assigned to veterans who
exhibit the following symptoms:
   Occupational and social impairment, with defi-
   ciencies in most areas, such as work, school, fami-
   ly relations, judgment, thinking, or mood, due to
   such symptoms as: suicidal ideation; obsessional
   rituals which interfere with routine activities;
   speech intermittently illogical, obscure, or irrele-
   vant; near-continuous panic or depression affect-
   ing the ability to function independently,
   appropriately and effectively; impaired impulse
   control (such as unprovoked irritability with peri-
   ods of violence); spatial disorientation; neglect of
   personal appearance and hygiene; difficulty in
   adapting to stressful circumstances (including
   work or a worklike setting); inability to establish
   and maintain effective relationships.
38 C.F.R. § 4.130. Although the Board acknowledged that
some of Mr. Chapman’s symptoms were included in the
70% rating criteria, the Board found that the “frequency,
severity, and duration” of Mr. Chapman’s symptoms most
closely aligned with the 50% rating criteria.
     Mr. Chapman appealed to the Veterans Court, argu-
ing that the Board misapplied the rating regulation by
failing (1) to render specific findings as to the frequency,
4                                    CHAPMAN   v. MCDONALD



severity, or duration of his symptoms; (2) to consider the
evidence of social and occupational impairment; and (3) to
weigh the symptoms consistent with the 70% rating
criteria. The Veterans Court held that the Board had not
misapplied § 4.130, and that the Board had adequately
explained its conclusion that Mr. Chapman’s symptoms
and overall social and occupational impairment between
June 18, 2005 and April 23, 2012 were most consistent
with a 50% disability rating.
    Mr. Chapman appeals.
                       DISCUSSION
    On appeal from the Veterans Court, this court has
“jurisdiction to review and decide any challenge to the
validity of any statute or regulation or any interpretation
thereof . . . and to interpret constitutional and statutory
provisions, to the extent necessary to a decision.” 38
U.S.C. § 7292(c). Except to the extent that an appeal
presents a constitutional issue, we “may not review (A) a
challenge to a factual determination, or (B) a challenge to
a law or regulation as applied to the facts of a particular
case.” 38 U.S.C. § 7292(d)(2).
    Mr. Chapman states that the Veterans Court and the
Board committed error in interpretation of 38 C.F.R.
§ 4.130.   He argues that under Vazquez-Claudio v.
Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the Board
and the Veterans Court are required to make specific
findings as to the frequency, severity, or duration of his
symptoms, and specific findings on his social and occupa-
tional impairment.
    We conclude that the Board and the Veterans Court
applied 38 C.F.R. § 4.130 in accordance with law. Both
the Board and the Veterans Court made findings and
conclusions as to both the symptomatology and the level
of social and occupational impairment. To the extent that
Mr. Chapman challenges the Board’s and the Veterans
CHAPMAN   v. MCDONALD                                    5



Court’s findings of fact and application of law to fact, we
do not have authority to review such determinations
unless a constitutional issue is present. 38 U.S.C. § 7292
(d)(2). We discern no constitutional violation, and no
absence of due process.
    Mr. Chapman also asks the court to add his in-service
dental treatment as a cause of his secondary psychiatric
disorder and to extend to June 18, 2005 the diagnosis of
obsessive compulsive disorder. This issue requires find-
ings of medical fact, and is beyond our authority. Mr.
Chapman also states that the Board improperly substi-
tuted its own opinion by interpreting the meaning of
“severe” and “significant” in medical reports, relying on
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) overruled
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed.
Cir. 1998). The Board accorded greater weight to the
“objectively confirmed adverse symptomatology seen at
these examinations,” which is a reasonable exercise of the
Board’s obligation.
    No reversible error has been shown in the decision of
the Veterans Court. The decision is
                        AFFIRMED.
   No costs.